NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                             FILED
                            FOR THE NINTH CIRCUIT
                                                                              NOV 17 2016
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                         No.   16-30132

              Plaintiff-Appellee,                 D.C. No.
                                                  3:13-cr-00092-RRB-1
 v.

STUART T. SEUGASALA, AKA Tone,                    MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                            Submitted October 6, 2016**
                               Seattle, Washington

Before: W. FLETCHER, FISHER, and N.R. SMITH, Circuit Judges.

      Stuart Seugasala appeals the district court’s order unsealing certain record

items. We affirm.

      1.     The district court had jurisdiction to unseal the records at issue, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that jurisdiction was not lost by the filing of an appeal. District courts have

inherent discretionary power to seal or unseal record items. See United States v.

Shryock, 342 F.3d 948, 983 (9th Cir. 2003); Fed. R. Civ. P. 5.2(d) (“The court may

order that a filing be made under seal . . . [and] may later unseal the filing.”). Our

general rule, often stated as the district court “losing jurisdiction” upon the filing of

a notice of appeal, is a judge-made doctrine developed for the purpose of

maximizing judicial economy. See Cal. Dep’t of Toxic Substances Control v.

Commercial Realty Projects, Inc., 309 F.3d 1113, 1120–21 (9th Cir. 2002). It does

not actually “strip[] the district court of [its] subject matter jurisdiction.” Id. at

1121. The district court may still take “action [that] aids us in our review,”

Dressler v. Seeley Co. (In re Silberkraus), 336 F.3d 864, 869 (9th Cir. 2003), as

long as the action does not “materially alter the status of the case on appeal,”

Mayweathers v. Newland, 258 F.3d 930, 935 (9th Cir. 2001) (quoting Nat. Res.

Def. Council, Inc. v. Sw. Marine Inc., 242 F.3d 1163, 1166 (9th Cir. 2001)).

       Enabling all parties to respond adequately to arguments on appeal by

managing the record aids appellate review. See, e.g., Fed. R. App. P. 10(c)

(providing that the district court may settle disputes over, and approve a statement

of, evidence when proceedings were not recorded or a transcript is unavailable);

Fed. R. App. P. 10(d) (providing that the district court may approve “a statement of

the case showing how the issues presented by the appeal arose and were decided in


                                             2
the district court” and may make “any additions that [it] may consider necessary to

a full presentation of the issues on appeal”); Fed. R. App. P. 10(e)(2)(B) (“If

anything material to either party is omitted from or misstated in the record by error

or accident, the omission or misstatement may be corrected . . . by the district court

before or after the record has been forwarded [to the court of appeals].”).

      Here, the district court had inherent authority to seal portions of the record

and had equal power to order them unsealed, even after Seugasala filed a notice of

appeal. In unsealing the record items, the court did not attempt to decide the merits

of the parties’ appellate arguments or otherwise materially alter the status of

Seugasala’s appeal. Therefore, the district court did not exceed its jurisdiction but

merely exercised its valid authority to make a ruling with respect to the record that

will aid this court on review.

      2.     Seugasala waived the right to claim that the confidentiality of the

unsealed portions of the record items is protected with respect to the United States,

because he has otherwise disclosed the information. A confidentiality claim is

generally lost by voluntary disclosure of the allegedly confidential information to

those from whom it would otherwise be withheld. See, e.g., Murphy v. DirecTV,

Inc., 724 F.3d 1218, 1233 n.9 (9th Cir. 2013) (concluding that a party “waived any

claim of confidentiality” in a document filed under seal in the district court, where

counsel made representations at oral argument as to the contents of the document);


                                           3
Pac. Pictures Corp. v. U.S. Dist. Court for the Cent. Dist. Cal. (In re Pac. Pictures

Corp.), 679 F.3d 1121, 1126–27 (9th Cir. 2012) (“[V]oluntarily disclosing

privileged documents to third parties will generally destroy the [attorney-client]

privilege.”); Bittaker v. Woodford, 331 F.3d 715, 719 (9th Cir. 2003) (“[E]xpress

waiver occurs when a party discloses privileged information to a third party who is

not bound by the privilege, or otherwise shows disregard for the privilege by

making the information public.”); Fed. R. Civ. P. 5.2(h) (“A person waives the

protection of Rule 5.2(a) [(requiring personal information redacted from court

records)] as to the person’s own information by filing it without redaction and not

under seal.”).

      The trial transcript and the unsealed transcript excerpts of the January 2

hearing show that Seugasala has voluntarily disclosed to the United States all

information contained in the record items at issue here.

      3.     Because Seugasala has waived the right to claim protected status of

the record items at issue, we need not address his remaining arguments concerning

whether the district court erred in unsealing those records.

      AFFIRMED.




                                          4